Title: Circular to the Chief Executives of Delaware, Maryland, New Jersey, Pennsylvania, and Virginia, 19 February 1778
From: Washington, George
To: Chief Executives of Delaware, Maryland, New Jersey, Pennsylvania, and Virginia

 

Sir
Valley forge February the 19th, 1778

For reasons that will be obvious to you, it is thought the publication of the inclosed address may answer valuable ends; and I beg leave to submit to you, whether it may not serve to increase its effect, if it were ushered into the papers of your State with a recommendatory line from yourself. If you should suppose there will be any impropriety in this, you will be pleased notwithstanding to commit the address itself to the printer. I have the Honor to be with great respect Sir Your Most Obedt servant

Go: Washington

